Citation Nr: 1624652	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating than 40 percent for degenerative disc disease of the lumbar spine prior to June 1, 2015.

2.  Entitlement to a higher rating from June 1, 2015 for degenerative disc disease of the lumbar spine, to include whether the rating was properly reduced to 20 percent.  

3.  Entitlement to a rating higher than 10 percent for S1 radiculopathy of the right lower extremity. 

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1975 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was remanded for further development in April 2012.  

In October 2014, the Veteran testified at a hearing before a Decision Review Officer on the proposal to reduce his rating for degenerative disc disease of the lumbar spine from 40 percent to 20 percent.  A transcript of that hearing is associated with the record.  

The Board notes that in February 2006 the Veteran submitted a VA Form 21-22 appointing the American Legion as his representative.  In December 2015, the Veteran was requested to submit an updated VA Form 21-22 in regards to his representation.  Although the Veteran has yet to submit the requested updated form there is no indication in the record that he has revoked his current representation.  Therefore, the Board will conclude that he remains represented by the American Legion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of a higher rating for his service connected degenerative disc disease of the lumbar spine.  In relation to his claim, he was afforded VA examinations in June 2008, December 2009 and March 2013.  

In April 2013, the RO informed the Veteran that the evidence showed improvement in his lumbar spine disability and that it was proposed that his disability rating would be reduced from 40 percent to 20 percent.  

During his hearing in October 2014, however, the Veteran expressed that his lumbar spine disability had worsened and that his mobility had not improved despite examinations indicating otherwise.  He expressed that his March 2013 VA examination was inadequate.  He also reported having lumbar spine weakness, stiffness, instability and incapacitating episodes.  

A November 2014 examination by private examiner Dr. H indicated flexion was limited to 25 degrees with pain.  

In a March 2015 rating decision, the Veteran's service connected degenerative disc disease lumbar spine was decreased from 40 percent to a 20 percent evaluation effective June 1, 2015.

In light of the Veteran's statements and the report of Dr. H, the Board finds that another VA examination is warranted to determine the severity of his lumbar spine disability, his radiculopathy of the right lower extremity and other service-connected disabilities in relation to the claim for TDIU.  To that end, the Veteran has indicated that his last VA examination was inadequate and that the examination results do not adequately reflect the current severity of his disabilities.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to afford him a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2. Then, schedule the Veteran for a VA compensation examination to determine the nature and severity of his lumbar spine disability and right lower extremity radiculopathy.  The examiner should also provide information concerning the functional limitations resulting from those disabilities as well as the left lower extremity radiculopathy and the right hip disorder.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's Veterans Benefits Management System (VBMS) and Virtual VA files.  Range of motion findings reported in degrees must be provided in the examination report. The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any additional limitation of motion on repetitive use and/or during flare-ups, to include as due to weakness, fatigability, pain or incoordination must be noted in the examination report, if applicable.  If it is not possible to provide the requested information without resorting to speculation, the examiner should explain why.

The examiner should address the symptomatology and manifestations resulting from the right lower extremity radiculopathy and any other neurological disabilities associated with his lumbar spine disability.  The examiner must also identify the specific nerve(s) affected together with the functional impairment caused.  A complete rationale should be provided for any opinion expressed.

The examiner should also provide information concerning the functional impairment that results from the service-connected degenerative disc disease of the lumbar spine, radiculopathy of each lower extremity and the right hip disorder as it may affect the Veteran's ability to function and perform tasks in a work setting.

3. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  If the benefits sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



